FILED
                           NOT FOR PUBLICATION                                 JAN 25 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-30079

              Plaintiff-Appellee,                D.C. No. 4:07-cr-00072-BMM

 v.
                                                 MEMORANDUM*
JOHN F. BIG LEGGINS, Jr.,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      John Big Leggins, Jr., appeals pro se from the district court’s order denying

his motion to correct a clerical error in the judgment under Federal Rule of

Criminal Procedure 36. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Big Leggins sought to correct the written judgment, which he contends

erroneously states that restitution payments are to be made during his term of

incarceration. He argues that this conflicts with the oral pronouncement of

sentence, which he claims delayed restitution payments until the commencement of

his supervised release term. We agree with the district court that there is no

conflict between the written judgment and oral pronouncement of sentence, which

was silent as to when restitution payments will commence. Thus, the district court

did not clearly err in finding that there was no clerical error in the judgment that

warranted correction under Rule 36. See United States v. Dickie, 752 F.2d 1398,

1400 (9th Cir. 1985).

      AFFIRMED.




                                           2                                     16-30079